Exhibit 99 ONCORELECTRIC DELIVERY COMPANY CONDENSED STATEMENT OF CONSOLIDATED INCOME (Unaudited) Twelve Months Ended June 30, 2007 (millions of dollars) Operating revenues: Affiliated $ 1,085 Nonaffiliated 1,393 Total operating revenues 2,478 Operating expenses: Operation and maintenance 813 Depreciation and amortization 478 Income taxes 164 Taxes other than income 402 Total operating expenses 1,857 Operating income 621 Other income and deductions: Other income 5 Other deductions 44 Nonoperating income taxes 7 Interest income 58 Interest expense and related charges 301 Net income $ 332
